DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US18/66337 filed 12/18/2018, which claims the benefit of the priority of US Provisional application 62/622,711 filed 01/26/2018 and 62/607,893 filed 12/19/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 08/27/2020 has been considered by the examiner.

	Election/Restrictions
	Claims 205-207 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group II or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022. Applicant’s election without traverse of Group I drawn to a composition comprising a peptide-immuno-oncology agent complex, in the reply filed on 07/27/2022 is acknowledged. Applicants further elects the species of SEQ ID NO: 596.
Applicant’s election of Group I in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants right to pursue any canceled subject matter in a related, future application is acknowledged.
	Claim Status
Claims 196-204, and 208-215 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 212 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 212, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 196-200, 202, and 208-215 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2072060 A1 (hereinafter “the ‘060 publication”) in view of WO2013003507 A1 (hereinafter “the ‘507 publication”) and Chen et al. (Cancer Biology & Therapy 16:9, 1415--1421; September 2015).

‘060 teaches a toxin conjugate that comprises at least one toxin moiety covalently bound to at least one bioactive moiety (abstract, claim 1) and that the toxin moiety is selected from the group including chlorotoxin (claim 9) and that the bioactive moiety comprises a therapeutic moiety selected from the group including a cytokine (claim 11).
‘060 does not disclose the sequence of chlorotoxin and does not teach the cytokine as IL-15.
‘507 teaches chlorotoxin polypeptide conjugates (abstract) that comprises the targeting entity which comprises the conotoxin peptide and a therapeutic entity (claim 1) and further that the therapeutic moiety may be an anti-cancer agent [0053]. ‘507 further teaches that the chlorotoxin polypeptide has the amino acid sequence of SEQ ID NO: 20 and has the sequence MCMPCFTTDHQMARRCDDCCGGRGRGKCYGPQCLC R (claim 34) which has at least four cysteine residues, and further that it has one or more cysteine residues may be used strategically to link the monomer units via one or more disulfide bonds [0087].
With regards to the specific cytokine, Chen teaches that IL-15 has been actively investigated for its potential in tumor immunotherapy (abstract) and that the it is conjugated to an integrin-targeting RGD peptide to enhance tumor targeting (abstract). Chen further discloses that the conjugate comprises IL-15Ra sushi domain (page 1416, right col., 2nd paragraph, line 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘060, ‘507 and Chen and prepare a chlorotoxin conjugate with IL-15 because Chen teaches that 1L-15 has been successfully used for tumor immunotherapy (abstract). One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in preparing the conjugate because both ‘060 and ‘507 teach that conotoxin has been conjugated to therapeutic or bioactive agents such as cytokines (claim 11) and used for treatment of tumors (abstract). the disclosures render obvious claim 196.
Regarding claims 197 and 200, Chen discloses IL-15 conjugated to a tumor targeting peptide (abstract). One of ordinary skill in the art would be motivated to try and conjugate IL-15 to another tumor targeting peptide such as chlorotoxin of ‘507 and ‘060.
Regarding claims 198-199, ‘507 further teaches that the chlorotoxin polypeptide has the amino acid sequence of SEQ ID NO: 20 and has the sequence MCMPCFTTDH QMARRCDDCCGGRGRGKCYGPQCLC R (claim 34) which is 100% identical to the instant SEQ ID NO: 569.
Regarding claim 202, Chen further discloses that the conjugate comprises IL-15/IL-15Ra (page 1416, left col., line 9-10). and further that it is an IL-15Ra sushi domain (page 1416, right col., 2nd paragraph, line 1-2).
Regarding claim 208, Chen teaches that the peptide is cell targeting (abstract) which reads on cell penetrating.
Regarding claim 209, ‘507 teaches that the invention demonstrated tumor-specific uptake [0016].
Regarding claim 210, ‘507 teaches that the invention may be recombinantly produced, e.g., as a fusion protein [0087].
Regarding claim 211, ‘507 teaches that a bifunctional linker may be selected such that the linkage formed between a chlorotoxin agent and therapeutic agent is cleavable [00157].
Regarding claim 212, ‘507 teaches that cleavage includes at physiological pH extra- or intra-cellularly [00157].
Regarding claim 213, ‘507 teaches that the agent accumulates in the tumor demonstrating ability of this agent to localize to tumor for cytotoxic drug delivery and therapy [00275]. In addition, Chen teaches that the peptide showed tumor cell targeting (abstract).
Regarding claim 214, Chen discloses that the IL-15/IL-15Rα complex to stimulate an immune reaction (page 1416, left col., line 10-11).
Regarding claim 215, ‘507 teaches that the compositions and methods of the invention are useful for gliomas, lung cancer [00249].

Claims 196-203, and 208-215 are rejected under 35 U.S.C. 103 as being unpatentable over AU2003237347 A1 (hereinafter “the ‘347 publication”) in view of WO2013003507 A1 (hereinafter “the ‘507 publication”), Chen et al. (Cancer Biology & Therapy 16:9, 1415--1421; September 2015) and WO2015018529 A1 (hereinafter “the ‘529 publication”).

‘347 teaches that the invention encompasses a fusion polypeptide comprising a subunit of chlorotoxin or a related scorpion toxin as described above, linked to a second polypeptide and that in some embodiments, the second polypeptide comprises a cancer cell-binding domain which binds specifically of an epitope expressed only by a cancer cell (page 5, line24-27) and that in some embodiments, the cancer cell binding-domain is an antibody while in other embodiments it is a ligand which specifically binds to a receptor expressed only on cancer cells. Examples of antibodies include, but are not limited to, antibodies which specifically bind to B-cells or T-cells and that examples of receptor ligands include, but are not limited to, cytokines and growth factors including epidermal growth factor (page 26, line 12-16). ‘347 teaches that the chlorotoxin has the sequence of SEQ ID NO: 1 (page 9, line 19-23, page 11, line 26) which is at least 80% identical to the instant SEQ ID NO: 596. ‘347 teaches that the invention is effective to inhibit or arrest abnormal cell growth (page 1, line 14-15). ‘347 teaches that the chlorotoxin crosses the blood-brain barrier to exert its effect (page 30, line 25).
Even though ‘347 teaches that chlorotoxin may be conjugated to a cytokine, the reference does not explicitly disclose that the cytokine is IL-15 and does not disclose that the peptide has a plurality of disulfide bonds and does not teach the sequence of the IL-15 and the complex.
‘507 teaches chlorotoxin polypeptide conjugates (abstract) that comprises the targeting entity which comprises the conotoxin peptide and a therapeutic entity (claim 1) and further that the therapeutic moiety may be a an anti-cancer agent [0053]. ‘507 further teaches that the chlorotoxin polypeptide has the amino acid sequence of SEQ ID NO: 20 and has the sequence MCMPCFTTDH QMARRCDDCCGGRGRGKCYGPQCLC R (claim 34) which has at least four cysteine residues, and further that it has one or more cysteine residues may be used strategically to link the monomer units via one or more disulfide bonds [0087].
Chen teaches that IL-15 has been actively investigated for its potential in tumor immunotherapy (abstract) and that the it is conjugated to an integrin-targeting RGD peptide to enhance tumor targeting (abstract). Chen further discloses that the conjugate comprises IL-15Ra sushi domain (page 1416, right col., 2nd paragraph, line 1-2).
With regards to the sequence of IL-15, ‘529 teaches the IL-15 SEQ ID NO: 17 (claim 11) which is identical to the instant SEQ ID NO: 1135. ‘529 teaches that the combination induced antitumor immune response [000129].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘347, ‘507, Chen and ‘529 and prepare a chlorotoxin conjugate with IL-15 because Chen teaches that 1L-15 has been successfully used for tumor immunotherapy (abstract) and ‘529 teaches that combination including the IL-15 induced antitumor immune response [000129]. One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success in preparing the conjugate because both ‘347 and ‘507 teach that conotoxin has been conjugated to therapeutic or bioactive agents such as cytokines (claim 11) and used for treatment of tumors (abstract). the disclosures render obvious claim 196.
Regarding claims 197 and 200, Chen discloses IL-15 conjugated to a tumor targeting peptide (abstract). One of ordinary skill in the art would be motivated to try and conjugate IL-15 to another tumor targeting peptide such as chlorotoxin of ‘507 and ‘060.
Regarding claims 198-199, ‘507 further teaches that the chlorotoxin polypeptide has the amino acid sequence of SEQ ID NO: 20 and has the sequence MCMPCFTTDH QMARRCDDCCGGRGRGKCYGPQCLC R (claim 34) which is 100% identical to the instant SEQ ID NO: 569.
Regarding claim 201 and 203, ‘529 teaches the IL-15 SEQ ID NO: 17 (claim 11) which is identical to the instant SEQ ID NO: 1135. ‘529 further discloses flexible linkers of SEQ ID NO: 13 [00067] which reads on the instant SEQ ID NOS. 1163 and 1169. ‘529 further discloses SEQ ID NO: 12 [00053] which reads on the instant SEQ ID NO: 1176 rendering obvious claim 203.
Regarding claim 202, Chen further discloses that the conjugate comprises IL-15/IL-15Ra (page 1416, left col., line 9-10). and further that it is an IL-15Ra sushi domain (page 1416, right col., 2nd paragraph, line 1-2).
Regarding claim 208, Chen teaches that the peptide is cell targeting (abstract) which reads on cell penetrating. Furthermore, ‘347 teaches that the chlorotoxin crosses the blood-brain barrier to exert its effect (page 30, line 25).
Regarding claim 209, ‘507 teaches that the invention demonstrated tumor-specific uptake [0016].
Regarding claim 210, ‘507 teaches that the invention may be recombinantly produced, e.g., as a fusion protein [0087].
Regarding claim 211, ‘507 teaches that a bifunctional linker may be selected such that the linkage formed between a chlorotoxin agent and therapeutic agent is cleavable [00157].
Regarding claim 213, ‘507 teaches that the agent accumulates in the tumor demonstrating ability of this agent to localize to tumor for cytotoxic drug delivery and therapy [00275]. In addition, Chen teaches that the peptide showed tumor cell targeting (abstract).
Regarding claim 214, Chen discloses that the IL-15/IL-15Rα complex to stimulate an immune reaction (page 1416, left col., line 10-11).
Regarding claim 215, ‘507 teaches that the compositions and methods of the invention are useful for gliomas, lung cancer [00249].
Examiners comment and Allowable subject matter
Claim 204 is free of art. Claim 204 is therefore objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 196-203, and 208-215 are rejected. Claim 204 is objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615